136 S.E.2d 688 (1964)
262 N.C. 276
Louis GAMBLE
v.
Lucian Kelly STUTTS.
No. 522.
Supreme Court of North Carolina.
June 12, 1964.
*689 Nance, Barrington, Collier & Singleton, Fayetteville, for plaintiff appellant.
Albert A. Corbett, Smithfield, for defendant appellee.
RODMAN, Justice.
As an affirmative defense to Gamble's action, defendant alleges these facts: Stutts, in July 1958, instituted an action in the Superior Court of Johnston County to recover from Gamble $10,500 for personal injuries and property damage sustained by him because of Gamble's negligence which caused the collision of May 30, 1958. That action was, on Gamble's motion, based on diversity of citizenship, moved to the U. S. District Court for trial. Gamble denied the collision was caused by his negligence. He asserted a counterclaim in the amount of $26,500 for personal injuries and property damage resulting from Stutts' negligence. After the pleadings were filed, the District Court ordered a pre-trial conference. The parties were represented at that conference by the attorneys who had signed the pleadings. The case was set for trial in the District Court in Raleigh on October 24, 1960, "when and where plaintiff, Stutts, and defendant, Louis Gamble, were present in court with their counsel; that just before entering into trial of said cause, the defendant, Louis Gamble, through his counsel agreed to pay, and soon thereafter, paid or caused to be paid to Lucian Kelly Stutts, the sum of $1500.00 in settlement of plaintiff's claim for injuries and property damages, and further agreed that his counterclaim be dismissed; that defendant, Gamble, obtained from the plaintiff, Lucian Kelly Stutts, a general release releasing the defendant, Louis Gamble and Selected Risk Insurance Company, from further claims by said plaintiff Stutts, arising out of the collision referred to herein, as appears from a copy of said release attached hereto as defendant Stutts' EXHIBIT H.
"That the plaintiff, Louis Gamble, was present in the courtroom in Raleigh, N. C. at the time of said settlement, acquiesced in and had full knowledge of said settlement, as set forth above, and the dismissal by the court of his counterclaim for alleged injuries and property damages."
Attached to the answer, to support the plea of settlement, are copies of the release executed by Stutts, the pleadings and orders made in the action brought by Stutts against Gamble.
Gamble, in reply to the plea of settlement, alleged: The action instituted by Stutts was removed to the Federal court by the attorney for his insurance carrier. "[P]laintiff *690 (then defendant) Louis Gamble was represented by Attorney Hillard Chapnick, Patterson, New Jersey, and Louis Gamble's liability insurance company, Selected Risks Insurance Company, was represented by Attorney Joseph C. Moore." Gamble and his attorney, Chapnick, "recognized the right of Selected Risks Insurance Company pursuant to the terms of the liability policy to settle any claims against Gamble, but specifically instructed Attorney Joseph C. Moore, in event of such settlement, that it be effectuated in such a manner that Louis Gamble's counterclaim or right to institute an independent action be not adversely affected." Stutts' attorney "was aware at all times of Louis Gamble's intent to pursue his claim against Stutts."
Recognizing the limitation on Mr. Moore's authority to act, the parties, when the settlement was made, stipulated: "It is hereby stipulated by all parties hereto, through their respective counsel, that an order may be entered by the Court, pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, that the complaint of plaintiff and counterclaim of defendant be dismissed."
Stutts, in support of his motion to strike plaintiff's reply, asserts, "said allegations are irrelevant, redundant, immaterial and improper." The court assigned no reason for allowing the motion to strike plaintiff's reply.
This is a typical case where each operator of a motor vehicle places the entire blame for a collision and resulting damages on the other. In such a case, a payment by one to the other in compromise and settlement puts an end to the controversy. Neither can thereafter recover from the other. Keith v. Glenn, N.C., 136 S.E.2d 665; Snyder v. Oil Company, 235 N.C. 119, 68 S.E.2d 805. It follows, therefore, that defendant's plea of settlement, if established, effectively bars plaintiff's cause of action; but a payment made by a third person who acts without authority from claimant does not bar him unless subsequently ratified. Bradford v. Kelly, 260 N. C. 382, 132 S.E.2d 886; Lampley v. Bell, 250 N.C. 713, 110 S.E.2d 316; Beauchamp v. Clark, 250 N.C. 132, 108 S.E.2d 535.
Here, plaintiff denies any settlement made or ratified by him. He admits his insurance carrier, acting through its counsel, made a payment to Stutts, but he says that payment was made for the sole purpose of terminating the liability of the insurance company, a right which it could exercise without consulting him. G.S. § 20-279.21(f) (3); Bradford v. Kelly, supra; Daniel v. Adorno, D.C.Mun.App., 107 A.2d 700; Perry v. Faulkner, 98 N.H. 474, 102 A.2d 908; Wm. H. Heinemann Cream v. Milwaukee Auto Ins. Co., 270 Wis 443, 71 N.W.2d 395, aff'd 270 Wis. 443, 72 N.W.2d 102; Eller v. Blackwelder, 204 Va. 292, 130 S.E.2d 426. He alleges the action in the Federal court was dismissed pursuant to Federal Rule 41(a), expressly preserving his right to assert his claim against Stutts.
Plaintiff cannot be deprived of the right to show facts necessary to determine whether he is bound by the payment made to Stutts, and because he has the right to show what the facts are, he had the right to allege those facts.
The court erred in allowing defendant's motion to strike. Notwithstanding that conclusion, it does not follow that we should reverse Judge Walker's order. That would be true only if the error were prejudicial. Pratt v. Bishop, 257 N.C. 486, 126 S.E.2d 597; In re Will of Harrington, 252 N.C. 105, 113 S.E.2d 21.
It is provided by statute, G.S. § 1-159: New matter in an answer, if not a counterclaim, is "deemed controverted by the adverse party as upon a direct denial or avoidance, as the case requires." Under this statutory provision, plaintiff is permitted to offer evidence avoiding the plea in bar without the necessity of alleging the facts by way of reply. Creech v. Creech, 256 N.C. 356, 123 S.E.2d 793; Nebel v. Nebel, 241 N.C. 491, 85 S.E.2d 876; Williams *691 v. Thompson, 227 N.C. 166, 41 S.E.2d 359; Virginia Trust Company v. Dunlop, 214 N.C. 196, 198 S.E. 645; Simon v. Masters, 192 N.C. 731, 135 S.E. 861; Oldham v. Rieger, 145 N.C. 254, 58 S.E. 1091; Askew v. Koonce, 118 N.C. 526, 24 S.E. 218.
Because plaintiff is not prejudiced by the erroneous ruling, the judgment is
Affirmed.